UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED FEBRUARY 2, 2008 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT FOR THE TRANSITION PERIOD FROM  TO  COMMISSION FILE NUMBER: 0-14818 TRANS WORLD ENTERTAINMENT CORPORATION (Exact name of registrant as specified in its charter) New York 14-1541629 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 38 Corporate Circle Albany, New York 12203 (Address of principal executive offices, including zip code) (518) 452-1242 (Registrants telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in the Rule 405 of the Securities Act. Yes[ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes[ ] No [X] Indicate by a check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrants Knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or an amendment to this Form 10-K. [ ] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Small reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] As of August 4, 2007, 31,081,909 shares of the Registrants Common Stock, excluding 25,102,990 shares of stock held in Treasury, were issued and outstanding. The aggregate market value of the voting stock held by non-affiliates of the Registrant, based upon the closing sale price of the Registrants Common Stock on August 3, 2007 as reported on the National Market tier of The NASDAQ Stock Market, Inc. was $87,748,897. Shares of Common Stock held by the Companys controlling shareholder, who controls approximately 40.1% of the outstanding Common Stock, have been excluded for purposes of this computation. Because of such shareholders control, shares owned by other officers, directors and 5% shareholders have not been excluded from the computation. As of March 28, 2008, there were 31,186,247 shares of Common Stock Issued and Outstanding. Documents of Which Portions Are Incorporated by Reference Parts of the Form 10-K into Which Portion of Documents are Incorporated Proxy Statement for Trans World Entertainment Corporations July III 1, 2008 Annual Meeting of Shareholders to be filed on or about June 3, 2008 2 PART I Cautionary Statement for Purposes of the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995 This document includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements relate to analyses and other information that are based on forecasts of future results and estimates of amounts not yet determinable. These statements also relate to the Companys future prospects, developments and business strategies. The statements contained in this document that are not statements of historical fact may include forward-looking statements that involve a number of risks and uncertainties. We have used the words anticipate, believe, could, estimate, expect, intend, may, plan, predict, project, and similar terms and phrases, including references to assumptions, in this document to identify forward-looking statements. These forward-looking statements are made based on managements expectations and beliefs concerning future events and are subject to uncertainties and factors relating to our operations and business environment, all of which are difficult to predict and many of which are beyond the Companys control, that could cause actual results to differ materially from those matters expressed in or implied by these forward-looking statements. The following factors are among those that may cause actual results to differ materially from the Companys forward-looking statements. highly competitive nature of the retail entertainment business; competitive pricing; adverse publicity; interest rate fluctuations; dependence on key employees; change in laws; accelerated declines in music CD industry sales; the Companys level of debt and related restrictions and limitations; new product introductions (hit releases); future cash flows; availability of new real estate; new technology, including digital downloading; and product liability claims. The reader should keep in mind that any forward-looking statement made by us in this document, or elsewhere, speaks only as of the date on which we make it. New risks and uncertainties come up from time-to-time, and its impossible for us to predict these events or how they may affect us. In light of these risks and uncertainties, you should keep in mind that any forward-looking statements made in this report or elsewhere might not occur. In addition, the preparation of financial statements in accordance with accounting principles generally accepted in the United States (GAAP) requires us to make estimates and assumptions. These estimates and assumptions affect: the reported amounts and timing of revenue and expenses, the reported amounts and classification of assets and liabilities, and the disclosure of contingent assets and liabilities. Actual results may vary from our estimates and assumptions. These estimates and assumptions are based on historical results, assumptions that we make, as well as assumptions by third-parties. Item 1. BUSINESS Company Background Trans World Entertainment Corporation, which, together with its consolidated subsidiaries, is referred to herein as the Company, was incorporated in New York in 1972. It owns 100% of the outstanding common stock of Record Town, Inc., through which its principal operations are conducted. The Company operates retail stores and five e-commerce sites and is one of the largest specialty retailers of entertainment software, including music, video, and video games and related products in the United States. In March 2006, the Company acquired substantially all of the net assets of Musicland Holding Corp. (Musicland). Musicland, an entertainment specialty retailer that operated retail stores and websites, filed a voluntary petition to restructure under Chapter 11 of the United States Bankruptcy Code in January 2006. The transaction represented total consideration of $78.8 million in cash and $16.3 million in assumed liabilities, including certain customer obligations, rent and occupancy liabilities and employee obligations. See Note 2 of Notes to the Consolidated Financial Statements of this Annual Report on Form 10-K for detail. 3 Stores and Store Concepts At February 2, 2008, the Company operated 813 stores totaling approximately 5.1 million square feet in the United States, the District of Columbia, the Commonwealth of Puerto Rico and the U.S. Virgin Islands. Mall Stores At February 2, 2008, the Company operated 610 mall-based stores, predominantly under the f.y.e. (For Your Entertainment) brand, including: Traditional stores . The traditional store averages about 5,700 square feet and carries a full complement of entertainment software, including music, video, video games and related accessories. There were 520 traditional f.y.e. mall based stores at the end of Fiscal 2007. Superstores. The superstores carry the same merchandise categories as traditional locations, but with a much larger assortment. There were 13 f.y.e. mall superstores at the end of Fiscal 2007 that averaged about 26,000 square feet. Video only stores. At the end of Fiscal 2007, the Company operated 77 video only stores, under the Suncoast Motion Pictures and Saturday Matinee brands. These stores specialize in the sale of video and related accessories. They are located in large, regional shopping malls and average about 2,400 square feet. Freestanding Stores The Company operated 203 freestanding stores, as of February 2, 2008, predominantly under the f.y.e. (For Your Entertainment) brand. They carry a full complement of entertainment software, including music, video, video games and related accessories and are located in freestanding, strip center and downtown locations. The freestanding stores average approximately 6,500 square feet (excluding f.y.e. freestanding Superstores and Planet Music). The Company operates 8 freestanding f.y.e. Superstores that average about 46,500 square feet and a single 31,400 square foot Planet Music store in Virginia Beach, VA. E-Commerce Sites The Company operates five retail web sites including, www.fye.com, www.wherehouse.com, www.secondspin.com , www.samgoody.com and www.suncoast.com . These sites offer substantially the same complement of products as offered in the Companys stores. 4 Merchandise Categories Net sales by merchandise category as a percentage of total net sales for Fiscal 2007, 2006 and 2005, and comparable store sales for Fiscal 2007 and 2006, were as follows: Comparable Comparable Store Sales Store Sales Music % )% % )% % Video Video games Other Total % )% % )% % The Other category includes electronics, accessories and trend items, none of which individually exceeded 10% of total net sales. Business Environment Music, video and video games represent an approximately $41 billion industry nationwide, and represented approximately 87% of the Companys net sales in Fiscal 2007. According to statistical information from Soundscan, the total number of music albums sold, including CD, cassette and digital albums, decreased 15% to approximately 495 million units in 2007, representing approximately $8.1 billion in retail sales. Excluding digital albums, album sales decreased 19% to approximately 444 million units. In 2006, the total number of music albums sold, including CD, cassette and digital albums decreased 5% compared to 2005.
